                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

ANTONIO CHAVEZ RODRIGUEZ,                     )
et al.,                                       )
                                              )
                          Plaintiffs,         )
                                              )
      vs.                                     )     Case No. 17-2142-CM-KGG
                                              )
HERMES LANDSCAPING, INC.,                     )
                                              )
                          Defendant.          )
                                              )

                       MEMORANDUM & ORDER ON
                      MOTION TO STAY PROCEEDINGS

      Now before the Court is Defendant’s “Motion to Stay Proceedings” pending

resolution of Defendant’s Petition to the Tenth Circuit requesting interlocutory

appeal. (Doc. 79.) Having considered the parties’ arguments, the Court GRANTS

Defendant’s motion.

                          FACTUAL BACKGROUND

      This case was brought pursuant to the Fair Labor Standards Act, the Kansas

Wage Payment Act, and the Missouri Minimum Wage Law by three Mexican

nationals who came to the United States under temporary foreign worker visa

programs to work for Defendant. The background of this case was summarized in

the District Court’s September 6, 2018, Order (Doc. 76) granting Plaintiff’s

                                         1 
 
Motion to Certify Class (Doc. 54), which was opposed by Defendant. That

summary is incorporated herein by reference.

      Defendant subsequently filed a Petition for Permission to Appeal with the

Tenth Circuit Court of appeals under Fed.R.Civ.P. 23(f). (Doc. 81.) According to

Defendant, “[t]he outcome of [the] Petition for Review will inarguably and

significantly impact whether, and how, Plaintiffs’ class and collective action

claims proceed.” (Doc. 80, at 2.)

                                     ANALYSIS

      Pursuant to Fed.R.Civ.P. 23(f), a “court of appeals may permit an appeal

from an order granting or denying class-action certification . . . .” The filing of

such an appeal “does not stay proceedings in the district court unless the district

judge or the court of appeals so orders.” Id.


             Rule 23(f), however, does not set forth any factors or
             considerations to guide the district court’s stay decision.
             Nor has the Supreme Court or the Tenth Circuit
             articulated a specific standard a district court should use
             in deciding whether to stay a case pending a Rule 23(f)
             appeal of a class-certification order. Courts that have
             addressed motions to stay pending a rule 23(f) appeal are
             nearly universal in looking to the four-factor test used in
             deciding a motion for preliminary injunction or motion to
             stay a case pending appeal. In the District of Kansas, at
             least one case has employed an analysis similar to that
             used in motions for preliminary injunctions or stays
             pending appeals of final judgments in determining
             whether a Rule 23(f) stay was warranted. The factors


                                           2 
 
             that regulate the issuance of a stay of a judgment or an
             order pending appeal are:

                    (1) whether the stay applicant has made a strong
                    showing that he is likely to succeed on the merits;
                    (2) whether the applicant will be irreparably
                    injured absent a stay; (3) whether issuance of the
                    stay will substantially injure the other parties
                    interested in the proceeding; and (4) where the
                    public interest lies.

             These same factors are required in applications for stay
             pending appeal filed with the Tenth Circuit Court of
             Appeals. These factors require individualized
             consideration and assessment in each case. In
             considering these factors, the Court is cognizant that a
             stay is not a matter of right, even if irreparable injury
             might otherwise result, but is instead ‘an exercise of
             judicial discretion,’ and the propriety of its issuance is
             dependent upon the circumstances of the particular case.’
             The party requesting the stay bears the burden of
             showing that the circumstances justify an exercise of that
             discretion.

Nieberding v. Barrette Outdoor Living, Inc., No. 12-2353-DDC-TJJ, 2014 WL

5817323, at *1-2 (D. Kan. Nov. 10, 2014).

      As for the first of the four factors enumerated above, Defendant argues it is

likely that the Tenth Circuit will hear his appeal because the underlying Order from

the District Court is “replete with manifest errors . . . .” (Doc. 80, at 1-2.)

Plaintiffs disagree, arguing that granting of a petition for interlocutory review is

“‘the exception rather than the rule.’” (Doc. 82, at 3 (citing Vallario v. Vandehey,

554 F.3d 1259, 1262 (10th Cir. 2009) (internal citation and quotation marks


                                            3 
 
omitted).) Defendant counters, however, that “the Tenth Circuit has adopted a

more lenient standard for meeting this requirement when the other three

preliminary injunction factors are met.” (Id., at 2 (citing Nieberding, 2014 WL

5817343, at *2-3).) As such, the Court will address the other factors.

      The next factor is whether the applicant will be irreparably injured absent a

stay. Defendant contends that “[i]f the September 6th Order is modified or

reversed following Tenth Circuit review, substantial time and money will have

been wasted notifying and confusing putative class members, whom Plaintiffs have

already argued do not understand the United States’ legal system.” (Doc. 80, at 4

(citing Doc. 76, at 11).) Defendant continues that “[f]orcing [the parties] to engage

in costly, class-wide discovery that may ultimately be unnecessary will waste the

Court’s, and the parties’, time, and may potentially create unwarranted pressure on

[Defendant] to settle otherwise unmeritorious claims.” (Id.)

      Plaintiffs respond that the harm is not irreparable and does not outweigh the

harm to them. (Doc. 82, at 4-5.) For instance, “[d]iscovery and trial preparation

undertaken an anticipation of a class trial could still be used by Defendant if the

10th Circuit were to agree to (1) hear Defendant’s appear and (2) overturn this

Court’s class decision in full.” (Id., at 5.)

      Defendant argues, however, that even if Plaintiffs were to suffer some injury

from the stay, such harm “is ‘outweighed by the greater harm to Defendants in


                                            4 
 
requiring them to proceed with a scheduling conference, discovery on the identities

of potential class members, and preparing for a class trial during the interlocutory

appeal of the order granting class certification.’” (Doc. 80, at 5 (citing Nieberding,

2014 WL 5817323, at *4).) The Court finds that Defendant has established

irreparable harm absent a stay.

         Defendant next argues the final factor – that a stay is in the public interest.

(Doc. 80, at 5.) Defendant argues that the public is served by a “just, speedy, and

inexpensive resolution to the issues in this case” and that the stay is in the interests

of judicial economy. (Id.) In response, Plaintiffs merely contend that “allowing

the case to proceed serves the public interest in prompt case resolution.” (Doc. 82,

at 6.)

         While both arguments have their merits, the Court finds that, on balance,

Defendant has established the fourth factor. “[T]he public interest is best served

by not requiring Defendants to incur significant costs that may in the end be

unnecessary and duplicative.” Nieberding, 2014 WL 5817323, at *5. As such, the

Court finds that the above-enumerated and discussed factors weigh in favor of

Defendant’s request for a stay pending the Rule 23(f) Petition for Appeal and

subsequent appeal (if petition granted).




                                             5 
 
      IT IS THEREFORE ORDERED that Defendant’s Motion to Stay

Proceedings (Doc. 79) is GRANTED. All proceedings in this case are hereby

stayed pending resolution of Defendants’ appeal to the Tenth Circuit Court of

Appeals of the District Court’s class-action certification order.

      IT IS FURTHER ORDERED THAT the parties shall promptly notify this

Court of action taken by the Tenth Circuit in relation to the Rule 23(f) petition.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 29th day of October, 2018.

                                        S/ KENNETH G. GALE
                                        KENNETH G. GALE
                                        United States Magistrate Judge




                                          6 
 
